Title: From James Madison to James Madison, Sr., 8 February 1795
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Feby. 8. 1795.
Your favor of Jany. 28. came to hand two days ago. I have not had time yet to look out for the wire for Sifters, but shall attend to it. I wait to hear from you further on the subject of Bolting cloths &c. before I execute the commissions in your former letter, as my last will have informed you. I am very sorry for the loss of my brother William; hut there is no remedy for such cases, but patience, and redoubled industry. I can not give any precise answer to Mr. Merry without knowing more precisely his terms, as well as the proportion of his land which is arable. It would seem that his price is too high considering the loss of his house, and the great quantity of land that can never be put to use. Deducting this, the price would amount probably to 8 or 10 dollrs. an acre, which exceed any thing known in that quarter.
We are yet in the dark as to the Treaty concluded by Mr. Jay; no copy being arrived. The scraps from private letters afford too imperfect as well as too inauthentic an account of it to justify an opinion on its merits. We are in hourly expectation of the official despatches.
Congress are employed on a plan for paying off the debt. It is proposed to prolong the taxes laid last year and appropriate them with other surpluses to the purpose. But without new taxes, 30 years at least will be required for the operation, a period which may be expected to generate as much new debt as will be discharged of Old. If we are ever therefore to be out of debt, additional taxes direct or indirect will be necessary. We are well and offer our affections to my mother & yourself.
Js. Madison Jr
